ACCEPTED
                                                                                      03-15-00445-CR
                                                                                              6898976
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                9/14/2015 12:00:00 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-15-000445-CR

                                    In the                    FILED IN
                                                       3rd COURT OF APPEALS
                            COURT OF APPEALS                AUSTIN, TEXAS
                                   For the             9/14/2015 12:00:00 AM
                   THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                  at Austin                     Clerk
                   ______________________________________

                 On Appeal from the 426th Judicial District Court of
                               Bell County, Texas
                              Cause Number 73,714
                  ______________________________________

                 RONICESHA CHERRON WEARREN, Appellant
                                     v.
                      THE STATE OF TEXAS, Appellee
                   _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Ronicesha Cherron Wearren, Appellant herein, by and

through her attorney of record, Kristen Jernigan, and files this, her Motion for

Extension of Time.     In support of said motion, Appellant would show the Court

the following:

      1.    Appellant’s brief is due in this case on September 17, 2015.

     2.     Appellant seeks an extension of sixty days in which to file her brief,
making her brief due on or before November 16, 2015.

      3.   In the past thirty days, the undersigned has filed a brief in the First
Court of Appeals in Cause Number 01-14-01023-CR, The State of Texas v Sean
Michael McGuire. The undersigned has appeared in hearings in the Capital
Murder case of The State of Texas v. Cornelius Milan Harper, No.
01-14-00641-CR, in the 434th District Court of Fort Bend County, Texas. The
undersigned has made numerous other court appearances and has undertaken the
tasks associated with the management of a solo attorney practice. Finally, the
undersigned is counsel of record in Cause Number 15,605, The State of Texas v.
Daniel Willis, a murder case preferentially set for trial on September 14, 2015.
The trial is expected to last two weeks.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that
she be granted an extension of sixty days so that her brief in this case will now be
due on November 16, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant her Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Bell

County District Attorneys’ Office, 1201 Huey Road, Belton, Texas 76513, on

September 12, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2